Citation Nr: 1002206	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  00-13 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder.

2. Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Veteran represented by:	Sean A. Ravin. Esq.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The Veteran served on active duty in the Marine Corps from 
March 1993 to April 1995. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico that 
denied service connection for right and left knee disorders.  
The Board remanded the case for additional development in 
April 2001.  A July 2003 Board decision was vacated and 
remanded by an October 2005 United States Court of Appeals 
for Veterans Claims (Court) decision, and these claims now 
return before the Board.


FINDINGS OF FACT

1. VA has made reasonable efforts to assist the Veteran in 
obtaining the information and evidence necessary to 
substantiate his service connection claims.

2. The Veteran was involved in a motor vehicle accident in 
November 1990; radiographic examination could not exclude a 
right knee proximal fibula fracture and the leg was casted.

3. In January 1993, x-rays of both knees revealed no bony 
joint or soft tissue pathology.

4. In March 1994, the Veteran was treated for complaints of 
left knee pain; a left knee strain was diagnosed.

5. The Veteran's single in-service instance of a left knee 
strain has not been shown to have resulted in any residuals 
or to have resulted in symptoms that were other than acute 
and transitory.

6. Service medical records contain no diagnoses of any right 
knee disorder, nor was any diagnosis of any right or left 
knee disorder demonstrated within one year of the Veteran's 
separation from active duty.

7. None of Veteran's currently diagnosed right or left knee 
disorders have been shown to be etiologically or causally 
related to active duty service or any incident therein.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by service, and arthritis of the right knee may not be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1110, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  A left knee disorder was not incurred in or aggravated by 
service, and arthritis of the left knee may not be presumed 
to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in September 2001, May 2007, and April 2008, 
as well as the March 2000 Statement of the Case (SOC), the 
March 2003 Supplemental Statement of the Case (SSOC), and the 
October 2005 Court decision in this case.  These documents 
informed the Veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence the Veteran should provide.  Therefore, the 
Board finds that any notice errors did not affect the 
essential fairness of this adjudication, and that it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal.  The Veteran was also 
specifically informed of the law as it pertains to disability 
evaluations and effective dates by the April 2008 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No prejudice has been alleged in the timing of this latter 
notice, and none is apparent from the record; and the claim 
was readjudicated during the course of this appeal.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a timing defect may be cured by the issuance of fully 
compliant notification followed by a re- adjudication of the 
claim).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining treatment records and providing the Veteran with a 
VA examination.  Consequently, and particularly in light of 
the fact that the Court found, in its October 2005 decision, 
that the duty to notify and assist had been satisfied, the 
Board also finds that the duty to notify and assist has been 
satisfied as to the issues being finally decided on this 
appeal.

The Veteran contends that he currently suffers from right and 
left knee disorders that are related to his active service, 
and that service connection for his right and left knee 
conditions is therefore warranted.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The Veteran prevails in either event.  
However, if the weight of the evidence is against the 
Veteran's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  After a thorough review of the evidence of 
record, the Board denies the Veteran's claims for service 
connection for a right knee disorder and a left knee 
disorder.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury and any current 
disability. Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the Veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities, including 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Initially, the Board points out that, in forming its 
decision, it has reviewed every piece of evidence in the 
Veteran's claims file, and weighed its materiality and 
probative value to the Veteran's claim.  However, the Board 
finds that it is not feasible or prudent to engage in a 
detailed discussion of hundreds of pages of documents; 
therefore, the Board has omitted discussion of evidence that 
is not material or probative to the Veteran's claims, and any 
evidence of record not discussed in this decision should be 
considered to have been weighed thoroughly by the Board, but 
found to have been immaterial or to lack probative value to 
the Veteran's claim.

Review of the Veteran's service medical records reveals that 
he was involved in a motor vehicle accident in November 1990.  
Private treatment records indicate that a right knee proximal 
fibula fracture could not be excluded by x-ray examination. 
Therefore the leg was casted.  In January 1993, in connection 
with the Veteran's entry into service, X-rays of both knees 
were taken and revealed no bony joint or soft tissue 
pathology.  In March 1994, the Veteran was treated for a left 
knee strain; he demonstrated normal ambulation and negative 
valgus/varus, anterior posterior drawer, grind, edema and 
effusion.  Thereafter, no complaints of, treatment for, or 
diagnosis of any left knee condition is of record.  In April 
1994, the Veteran was involved in another motor vehicle 
accident and suffered various compression fractures of his 
cervical spine and lumbar spine.  He did not complain of any 
knee pain or other knee symptomatology.  In May 1994, he 
demonstrated 5/5 knee extension and flexion bilaterally.  In 
June 1994, he demonstrated a normal gait and normal motor 
function.  The June 1994 report of the Medical Board includes 
no findings pertinent to either knee.  In August 1994, he 
demonstrated normal strength of the lower extremities.  The 
next month, he again demonstrated a normal gait.

Post-service, the Veteran submitted a VA Form 21-526 in 
August 1995.  He did not claim any knee disorder.  He 
underwent a VA spine examination in October 1995; again he 
did not complain of any knee condition.  On physical 
examination, he did not demonstrate any muscle atrophy of the 
lower extremities and the muscle strength of his legs was 
5/5.  He also underwent a VA general medical examination; he 
complained of pain in both knees and reported no medication 
and no treatment. On physical examination, he demonstrated a 
normal gait.

The report of a private MRI of the left knee conducted in 
September 1998 indicates that the Veteran had a bone bruise 
or contusion in the lateral femoral condyle; intrasubstance 
degenerative changes in the posterior horn of the medical 
meniscus; and a small joint effusion.  An April 1999 written 
statement from a private orthopedic surgeon indicates that he 
had been treating the Veteran for left knee pain since 
November 1998.  He also stated that the Veteran had been 
diagnosed with a right knee meniscal tear.

The Veteran underwent another VA medical examination in 
October 2001.  The Veteran reported that he had experienced 
bilateral knee pain since the 1994 car accident.  He 
complained of left knee pain, but none currently on the 
right. The Veteran reported that walking and standing 
precipitated the pain and that he used pain medication.  He 
reported one occasion in the previous year of severe knee 
pain and said that he had not had any emergency room visits 
in that time for knee pain. He denied episodes of dislocation 
and/or subluxation.  On physical examination, no 
constitutional symptoms of inflammatory arthritis were 
observed.  The Veteran demonstrated zero to 140 degrees of 
motion in the right knee and zero to 120 degrees in the left; 
this motion was accomplished without evidence of pain.  There 
was no evidence of edema, effusion, instability, weakness, 
redness, heat, abnormal movement, guarding.  There was 
tenderness on palpation of the left knee joint, but no 
tenderness was demonstrated on the right.  There was a 
positive patellar grinding test on each knee.  The Veteran 
demonstrated a normal gait.  The examiner rendered diagnoses 
of bruise or contusion in the lateral femoral condyle, 
intrasubstance degenerative changes in the posterior horn of 
the medical meniscus and a small joint effusion in the left 
knee and right knee patellofemoral syndrome.

The examiner reviewed the pre-service, service and post- 
service medical records and noted that the in-service 
treatment records after the April 1994 car accident were 
silent for any complaints of knee pain or findings of a knee 
condition.  The examiner also noted that the first evidence 
of treatment after service for any knee condition occurred in 
1998.  After consideration of those records and examination 
of the Veteran, the examiner opined that "the present left 
knee condition diagnosed by MRI is not related to the 
veteran's active service from March 1993 to April 1995."  The 
examiner also opined that the Veteran's right knee condition 
was not related to service, finding that it was most probably 
related to the process of aging or the injury incurred in 
February 1990.

The Veteran maintains that he suffers from right and left 
knee disorders that are related to service.  The Board has 
considered the Veteran's various written statements, and 
those of his representative, submitted in support of his 
contentions. To the extent that those statements represent 
evidence of continuity of knee symptomatology, without more 
these statements are not competent evidence of a diagnosis of 
any knee disorder, nor do they establish a nexus between any 
right or left knee disorder and his military service.

Review of all of the evidence of record reveals that the 
Veteran was treated for complaints of left knee pain on one 
occasion during his active service, but there is no mention 
of any arthritis.  Furthermore, there is no medical evidence 
of record to establish that the in-service left knee pain was 
other than acute and transitory.  There is no evidence of 
record that indicates that the Veteran suffered from knee 
arthritis or any other knee disorder to a compensable degree 
within one year of his separation from service.  In addition, 
the record does not contain competent medical evidence of a 
nexus between any current right or left knee disorder and 
disease or injury during the Veteran's active military 
service.  The Veteran has not provided any medical evidence 
to establish that he currently suffers from any right or left 
knee disorder, including arthritis, that is related to 
service, and his statements are not competent evidence as to 
medical diagnosis or causation.  While the Veteran has 
asserted that his current knee disorders had their onset 
during service, his assertions (and those of his 
representative) of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Thus, the medical evidence of record contains no 
competent medical opinion showing that the currently existing 
right and left knee disorders have any etiologic relationship 
to the Veteran's active service.

The Court, in its October 2005 decision, remanded these 
issues because it did not feel that the Board had provided an 
adequate statement of reasons and bases in its prior 
decision.  Specifically, the Court noted that the Board had 
not apparently had two medical documents translated from 
Spanish.  The Court indicated that it could not determine 
whether the Board considered these documents and rejected 
them as irrelevant, or whether they were considered at all.  
The Court found that, as these documents were not translated, 
it could not provide an informed review as to whether the 
Board had considered these documents in its prior 
adjudication of the veteran's claim, and that the claim 
therefore necessitated a Remand.  The Board, to assure the 
Court, states that these documents, as were all documents of 
record, were thoroughly considered by the Board in its prior 
decision, but were considered immaterial to the veteran's 
claim, and lacking in probative value, and therefore required 
no further translation or discussion by the Board in its 
prior decision, which conclusion is borne out by the current 
translations of record.

As to the first document, dated November 1990, this document 
was written only partially in Spanish, but clearly indicated, 
in English, that the veteran presented from a recent auto 
accident with right knee pain.  The fact that the veteran 
injured his right knee prior to service in a motor vehicle 
accident of this date is already of record, and the Board 
finds this evidence to be duplicative of evidence already of 
record, and not probative to the question of whether the 
veteran sustained or aggravated a knee injury in service.  
Therefore, as it was clear from the English portion of this 
document that it was not material or probative to the 
veteran's claim, it was not addressed in the prior decision, 
or further translated.

As to the second document, although entirely in Spanish it is 
clearly also dated November 1990, which needs no translation, 
and also clearly refers to an "Accidente automobile", which 
the Board should be able to deduce, refers to an automobile 
accident.  Again, voluminous records referring to this 
accident are already of record, and there is no question that 
the veteran injured his right knee in this accident prior to 
service.  Secondly, again without requiring a formal 
translation, it is plain to see that this document is a 
preliminary document of an accident report which contains no 
diagnostic information pertaining to any body part, including 
the veteran's right knee.  Thus, this document is clearly not 
material or probative to the veteran's claim even without 
being further translated, and therefore did not require 
further translation or discussion in the Board's previous 
decision.

Based on the totality of the evidence of record, including 
the statements of the Veteran and those of his 
representative, the service medical records, the post-service 
private and VA treatment records dated from 1995 onward, and 
the reports of the VA medical examinations conducted in 
October 1995, and October 2001, and all evidence of record, 
including the above discussed and now translated Spanish 
medical documents, the Board finds that the preponderance of 
the evidence is against a finding of service connection for 
any right or left knee disorder.  In reaching this decision 
the Board considered the doctrine of reasonable doubt. 
However, since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a right knee disorder and for a left 
knee disorder is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


